 

Exhibit 10.8

ASSIGNMENT AND ASSUMPTION OF RIGHTS UNDER

SHOPPING CENTER PURCHAE AGREEMENT

For good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, PHILLIPS EDISON GROUP LLC, an Ohio limited liability company
(“Assignor”), hereby assigns, transfers and sets over to SNOW VIEW STATION LLC
(“Assignee”), all of Assignor’s right, title, and interest as Purchaser in and
to that certain Shopping Center Purchase Agreement dated August 26, 2010, as
amended (“Agreement”) with EIG Snow View Plaza, LLC, an Indiana limited
liability company (“Seller”), as seller, with respect to the land and
improvements thereon located in Parma, Ohio, more particularly described in the
Agreement, including, but not limited to, its right, title and interest in and
to the Deposit (as defined in the Agreement).

 

Dated: October 11, 2010    

PHILLIPS EDISON GROUP, LLC,

   

an Ohio limited liability company

   

By:

  PHILLIPS EDISON LIMITED PARTNERSHIP,       a Delaware limited partnership,    
  Managing Member       By:   PHILLIPS EDISON & COMPANY, INC.,         a
Maryland corporation,         General Partner         By:  

/s/ Robert F. Myers

        Name:  

Robert F. Myers

        Its:  

Chief Operating Officer

The undersigned, Assignee, hereby accepts the foregoing assignment and hereby
assumes and agrees to perform all of Assignor’s obligations under the Agreement
and hereby releases, indemnifies and holds Assignor harmless from any loss,
cost, liability or expense which may be suffered by Assignor in connection with
such Agreement, except for any such loss, cost, liability or expense resulting
from the acts of Assignor in connection with the Agreement taken prior to the
date of this Assignment without the applicable authorization or consent of the
undersigned.

 

Dated: October 11, 2010     SNOW VIEW STATION LLC,     a Delaware limited
liability company     By:   /s/ John B. Bessey       John B. Bessey, President